Citation Nr: 0101636	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-20 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder (other than post-traumatic stress 
disorder (PTSD)).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

The veteran also completed an appeal of the RO's denial of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for a psychiatric disorder as a result of 
VA treatment.  However, in view of the Board's disposition 
below on the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder, the Board finds that 
the section 1151 issue is moot.

The claim of entitlement to service connection for PTSD will 
be addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's claim for service connection for a 
psychiatric disorder was denied in several rating decisions 
issued between January 1977 and September 1988; the veteran 
was notified of the September 1988 rating decision in October 
1988 but did not respond within one year of such 
notification.

3.  Evidence received since the September 1988 rating 
decision is new and bears directly and substantially on the 
question of whether the veteran incurred a psychiatric 
disorder in service.

4.  There is competent medical evidence showing that the 
veteran incurred a psychiatric disorder, specifically 
schizophrenia, in service. 


CONCLUSIONS OF LAW

1.  The September 1988 rating decision denying service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence received since the September 1988 rating 
decision is new and material, and the claim of entitlement to 
service connection for a psychiatric disorder (other than 
PTSD) is reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000).

3.  Schizophrenia was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000); The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim 
predicated on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 2000); see also 
38 C.F.R. §§ 20.302, 20.1103 (2000).  The exception to this 
rule is 38 U.S.C.A. § 5108 (West 1991), which states, in 
part, that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (2000); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In this case, in rating decisions issued in January and March 
of 1977, the RO denied the veteran's initial claim of 
entitlement to service connection for a psychiatric disorder 
on the basis that his claimed psychiatric symptomatology was 
attributable to drug abuse and a personality disorder.  The 
veteran was informed of these decisions in the same months 
that the decisions were issued but did not respond in any way 
within one year of such notifications.  Following the receipt 
of evidence showing that the veteran had been treated for 
paranoid schizophrenia, the RO, in a December 1983 rating 
decision, continued the denial of service connection for a 
psychiatric disorder on the basis that this disorder was not 
incurred or aggravated during active service and was not 
manifested to a compensable degree within one year following 
service.  The veteran was notified of this decision in 
January 1984 but did not respond to this notification within 
one year.  In a September 1988 rating decision, the RO denied 
entitlement to service connection for a nervous condition, 
including schizophrenia.  The veteran was informed of this 
decision in October 1988 but did not respond within one year 
of such notification.

In view of the fact that the veteran did not appeal the 
September 1988 rating decision, that decision is final under 
38 U.S.C.A. § 7105(c) (West 1991); as such, the evidence that 
must be considered in determining whether new and material 
evidence has been submitted in this case is the evidence 
added to the record since that decision.  The Board would 
point out that this evidence includes statements from Haig A. 
Koshkarian, M.D., dated from October and November of 1972.  
These statements, which date from the veteran's period of 
active duty service, reflect the view that he "could be 
placed in the schizophrenic diagnostic category."  Dr. 
Koshkarian noted that the veteran's habit of stealing "is a 
definite part of his schizophrenic disorder."  Moreover, Dr. 
Koshkarian found that the veteran was "unsuitable for 
military service and in need of psychiatric treatment."  

Despite the early dates of these statements, the Board 
observes that they were not part of the record as of the 
September 1988 rating decision and, therefore, constitute new 
evidence.  Moreover, these statements bear directly and 
substantially on the question of whether the veteran incurred 
a psychiatric disorder in service.  As such, they must be 
considered in order to fairly adjudicate the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder.

Having reopened the veteran's claim of entitlement to service 
connection for a psychiatric disorder, the Board will now 
proceed to consideration of this claim on its merits.  Such 
de novo consideration should not result in any prejudice to 
the veteran, given the Board's disposition of this claim.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In view 
of this disposition, the Board also finds that no further 
development is necessary in order to comply with the VA's 
duty to assist the veteran with the development of the facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (relevant sections 
of which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

As a general matter, service connection may be granted for a 
disorder incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2000).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  Also, certain chronic 
diseases, including psychoses, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000). 

In this case, the Board finds that Dr. Koshkarian's 
statements from 1972 provide conclusive evidence that the 
veteran suffered from schizophrenia during service.  These 
statements reflect a comprehensive examination of the veteran 
and are no less thorough than the service medical records 
attributing his problems to substance abuse and personality 
disorders.  The Board has considered the question of whether 
this disorder might have preexisted service.  However, this 
is not indicated in the service medical records, including 
the November 1971 enlistment examination report, and Dr. 
Koshkarian, while describing behavioral patterns dating back 
to childhood, does not explicitly state that the veteran 
suffered from schizophrenia prior to service.  As such, the 
veteran must be presumed to have been in sound psychiatric 
condition at his entry into service.  See 38 U.S.C.A. § 1111 
(West 1991).

The Board would also point out that Dr. Koshkarian's findings 
are consistent with the post-service medical evidence of 
record.  In August and September of 1976, the veteran was 
hospitalized at a VA facility for a psychotic depressive 
disorder.  A private hospital report from February 1977 
contains a diagnosis of schizophrenia, as do most of the 
veteran's subsequent psychiatric records.

In short, the Board finds that the evidence of record 
supports the conclusion that the veteran incurred a 
psychiatric disorder, specifically schizophrenia, during 
service.  The Board would point out that the questions of the 
nature and etiology of the veteran's claimed PTSD are 
addressed in the REMAND below and are not encompassed by the 
Board's findings in this case.  Nevertheless, it is the 
conclusion of the Board that the grant of service connection 
for a psychiatric disorder (other than PTSD) is warranted.






ORDER

Entitlement to service connection for a psychiatric disorder, 
specifically schizophrenia, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim for service connection for PTSD.  
See 38 U.S.C.A. § 5107(a) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 38 
U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  This duty includes securing 
medical records to which a reference has been made.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993).   In 
this case, during his December 1999 VA hearing, the veteran 
reported that he was currently seeing a counselor for his 
psychiatric problems.  Records of that treatment, if 
available, should be obtained and added to the claims file.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide the name and 
address of the treatment provider from 
whom he is currently receiving 
psychiatric counseling.  This information 
should be included in a signed release 
form.

2.  Then, the RO should request all 
available treatment records of the 
veteran from this provider.  All records 
secured by the RO must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation from the contacted entity 
to that effect should be included in the 
veteran's claims file.

3.  The RO should then review the newly 
received records and the remainder of the 
claims file so as to determine whether 
the veteran has reported any specific 
stressful incidents in service.  If so, 
the RO should proceed to paragraph 4.  If 
not, the RO should include a statement to 
that effect in the claims file and 
proceed to paragraph 7.

4.  If the record reflects that the 
veteran reported a specific in-service 
stressor, the RO should send photocopies 
of the statements and/or records 
indicating this stressor, along with all 
relevant military records, including the 
DD Form 214, to the United States Armed 
Services Center for Research of Unit 
Records (Unit Records Center).  

5.  If the Unit Records Center is able to 
verify at least one reported in-service 
stressor, the RO should so indicate in a 
brief statement, to be added to the 
claims file, and proceed to paragraph 6.  
If no stressor can be verified by the 
Unit Records Center, the RO should 
proceed to paragraph 7.

6.  If at least one stressor reported by 
the veteran can be verified by the Unit 
Records Center, the RO should afford him 
a VA psychiatric examination to determine 
the etiology, nature, and extent of his 
claimed PTSD.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All necessary tests and 
studies should be performed.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that the veteran currently suffers 
from PTSD that is etiologically related 
to a verified in-service stressor.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

7.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


________________________________
WARREN W. RICE, JR.
Member, Board of Veterans' Appeals

 



